Exhibit 99.1 News Release Contacts: Leslie S. Magee Chief Financial Officer 225-298-5261 lmagee@he-equipment.com Kevin S. Inda Corporate Communications, Inc. (CCI) 941-792-1680 kevin.inda@cci-ir.com H&E Equipment Services, Inc. Announces Consent Solicitation To The Holders Of Its 7% Senior Notes Due 2022 (CUSIP No. 404030 AD0) BATON ROUGE, Louisiana – (April 21, 2016) – H&E Equipment Services, Inc. (NASDAQ:HEES) (the “Company”) today announced that it has commenced a consent solicitation (the “Consent Solicitation”) from holders (the “Holders”) of record as of 5:00 p.m., New York City time, on April 20, 2016 (the “Record Date”), of its 7% senior notes due 2022, CUSIP No.404030 AD0 (the “Notes”) to obtain approval of a proposed amendment (the “Proposed Amendment”) to the indenture, dated as of August 20, 2012 (the “Indenture”), by and among the Company, the guarantors party thereto (the “Guarantors”), and The Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”), under which the Notes were issued. The valid consent (which has not been revoked) of the Holders of at least a majority in aggregate principal amount of the outstanding Notes on the Record Date voting as a single class (the “Requisite Consent”) is required pursuant to the terms of the Indenture for the adoption of the Proposed Amendment. After receipt of the Requisite Consent, the Company may execute the supplemental indenture (the “Supplemental Indenture”) that will give effect to the Proposed Amendment. The Proposed Amendment will provide for a dividend basket in the aggregate amount of $50 million per calendar year (with the unused amount in any calendar year being carried over to succeeding calendar years) under the restricted payments covenant of the Indenture so long as, at the time of declaration of such dividend, the Leverage Ratio (as defined in Supplemental Indenture) does not exceed 3.5x. The aggregate amount of dividends paid by the Company pursuant to the new dividend basket would reduce on a dollar-for-dollar basis the cumulative amount available to the Company for restricted payments under the “grower” basket of the Indenture. The complete terms and conditions of the consent solicitation are as set forth in the Company’s consent solicitation statement dated April 21, 2016 (the “Consent Solicitation Statement”), the accompanying consent form, and the other documents relating to the Consent Solicitation (together, the “Solicitation Documents”), to be distributed to Holders as of the Record Date for their consideration. Holders are urged to read the Solicitation Documents carefully. Under the terms of the Indenture, the Company may only pay dividends if it meets the conditions set forth in, and has availability under, the “grower” basket (generally out of earnings, proceeds of equity sales or similar exogenous sources) or if there is availability under one of the other baskets under the Indenture. The Proposed Amendment would add an annual basket of $50 million which would not be subject to the conditions to restricted payments or availability under the “grower” basket. Any dividends payable under the Proposed Amendment, would, however, be subject to the Company meeting the Leverage Ratio and would reduce, on a dollar-for-dollar basis, the cumulative amount available to the Company for restricted payments under the “grower” basket.
